Citation Nr: 0933576	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  02-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
dermatophytosis.

2.  Entitlement to an effective date earlier than November 6, 
2003, for the 30 percent rating for the dermatophytosis.

3.  Entitlement to a rating higher than 30 percent for 
schizophrenia and generalized anxiety disorder.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1969 to 
July 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO, in pertinent part, 
denied the Veteran's claims for a rating higher than 30 
percent for his schizophrenia and generalized anxiety 
disorder and higher than 0 percent for his dermatophytosis 
(which also had been evaluated as a fungal rash of the neck).

In a December 2003 supplemental statement of the case (SSOC), 
the RO confirmed and continued the 30 percent evaluation for 
the schizophrenia and generalized anxiety disorder.  But the 
RO increased the rating for the dermatophytosis to 30 
percent, effective November 6, 2003, the date that new 
medical evidence was received.  The Veteran continued to 
appeal for an even higher rating for his dermatophytosis.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (indicating he is 
presumed to be seeking the highest possible rating for his 
disability unless and until he indicates otherwise).  He also 
continued his appeal for a rating higher than 30 percent for 
his schizophrenia and generalized anxiety disorder 
and appealed, as well, for an earlier effective date for the 
30 percent rating for his dermatophytosis.

In May 2004, the Board denied these claims, while at the same 
time reopening and remanding a claim for service connection 
for a heart disorder.  As for the claims that were denied, 
the Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court/CAVC).  

In April 2008, the Court issued a single-judge memorandum 
decision setting aside the Board's May 2004 decision denying 
the Veteran's claims and remanding these claims to the Board 
for further development and readjudication in compliance with 
directives specified.

To comply with the Court's decision, the Board, in turn, is 
remanding the claims to the RO via the Appeals Management 
Center (AMC).


REMAND

The Court's April 2008 single-judge memorandum decision 
indicates the Veteran has not been provided the type of 
Veterans Claims Assistance Act (VCAA) notice required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically with regard to his claims for higher ratings for 
his dermatophytosis and schizophrenia and generalized anxiety 
disorder, section 5103(a) requires, at a minimum, that VA 
notify him that to substantiate these claims, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of this 
disability and the effect this worsening has on his 
employment and daily life.  Further, if the Diagnostic Code 
under which either disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by him demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life 
(such as a specific measurement or test result), VA must 
provide at least general notice of that requirement to him.  
Additionally, he must be notified that, should an increase in 
disability be found as to either disability, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence he may submit (or ask VA to obtain) that is 
relevant to establishing his entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in 
either disability or exceptional circumstances relating to 
either disability.  Vazquez-Flores, 22 Vet. App. at 43.  So, 
on remand, he must be provided this additional notice.

The Court further indicated in its April 2008 single-judge 
memorandum decision that the Veteran's VA compensation 
examinations assessing the severity of his dermatophytosis 
and schizophrenia and generalized anxiety disorder were 
inadequate in terms of determining whether these disabilities 
warrant an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (remanding 
where the Board considered an extraschedular rating without a 
"complete picture" of the claimant's employability).  The 
question of an extraschedular rating is a component of a 
Veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  And these factors also may be 
relevant in determining whether he is entitled to an earlier 
effective date.  See Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992) (Board required to evaluate the record for 
evidence entitling the claimant to an earlier effective 
date); 38 C.F.R. § 3.400 (effective date of a claim for 
increase is the date the claim was received or the date 
entitlement arose, whichever is later; and see 38 C.F.R. § 
3.400(o)(2) (providing for an effective date up to one year 
earlier than claim for increase rating if the increase was 
factually ascertainable during that period).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran additional VCAA 
notice to comply with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  Schedule the Veteran for appropriate 
VA examinations to assess the current 
severity of (a) his schizophrenia and 
generalized anxiety disorder and (b) his 
dermatophytosis.  The claims files must be 
made available to the examiners for review 
of the pertinent medical and other 
history.  

Medical comment is especially needed to 
address how each disability affects the 
Veteran's life and work, considering such 
related factors as whether there has been 
marked interference with his employment or 
frequent periods of hospitalization.

Advise the Veteran that failure to report 
for these examinations, without good 
cause, may have adverse consequences on 
his claims for higher ratings for these 
disabilities.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable as to 
any claim, send the Veteran a supplemental 
statement of the case and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





